Case: 11-14546    Date Filed: 08/14/2012   Page: 1 of 3

                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 11-14546
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 1:08-md-01928-DMM


DOUGLAS MOORE,
UTE NIELSON,

                                                        Plaintiffs-Appellants,



                                     versus

BAYER CORPORATION,
BAYER HEALTHCARE PHARMACEUTICALS, INC.,
As Successor in Interest of Bayer Pharmaceuticals Corporation,
BAYER HEALTHCARE A.G.,

                                                           Defendants-Appellees.


                         _________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________
                               (August 14, 2012)
              Case: 11-14546     Date Filed: 08/14/2012   Page: 2 of 3

Before TJOFLAT, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

      Appellants Douglas Moore and Ute Nielson appeal the order of the District

Court dismissing their complaints without prejudice for failing to perfect service

of process on Bayer Corp. and its co-defendants. Order Dismissing Cases under

PTO 31 Order to Show Cause, 2011 WL 5419068 (S.D. Fla.). Appellants present

two arguments for reversal: (1) “Bayer waived the defense of lack of personal

jurisdiction and Moore and Nielson were entitled to rely on the requirements of

pretrial order Nos. 4 and 11 in proving sufficiency of service of process,” and (2)

“the District Court abused its discretion in dismissing the claims and should have

extended time for service upon a finding of defective service because Moore and

Nielson have good cause why relief is justified: the applicable statutes of

limitation would bar the re-filing of both cases.” Appellants’ Br. at i.

      Both sides agree that the standard of review is abuse of discretion. An

abuse of discretion occurs when the decision of the district court is based on a

clearly erroneous finding of fact, an errant conclusion of law, or an improper

application of law to fact. Fidelity Interior Const., Inc. v. Southeastern Carpenters

Regional, 675 F.3d 1250, 1258 (11th Cir. 2012). We find no abuse of discretion

and accordingly affirm. We reject the waiver assertion in appellants’ first

                                          2
              Case: 11-14546     Date Filed: 08/14/2012    Page: 3 of 3

argument because appellants did not present it to the District Court. It is “[a]

general principle of appellate review . . . that an appellate court will not consider

issues not presented to the trial court.” McGinnis v. Ingram Equip. Co., 918 F.2d

1491, 1495 (11th Cir.1990) (en banc). As for the remainder of the first argument,

we find no merit.

      As for appellants’ second argument, here is what the District Court said:

             Plaintiffs have not shown good cause that would require an extension
      of time to serve. They do not identify any outside factor preventing service,
      reliance on faulty advice, or evasion of service that would establish good
      cause.
             Nor have Plaintiffs shown a basis for a discretionary extension
      of time to serve. Over a year has passed since these cases were filed,
      and Plaintiffs have been notified on multiple occasions of their
      obligation to demonstrate service on defendants. Yet Plaintiffs have
      not established that the defendants were served, and have not moved
      for an extension of time to serve or provided any basis for granting
      one. Additionally, I have considered here and in my prior Show
      Cause Order whether the statute of limitations would bar these
      actions, if re-filed. Plaintiffs make no attempt to address this issue in
      their Response, and I also note that a statute of limitations bar would
      not require me to provide a discretionary extension of time.
      Lepone–Dempsey [v. Carroll Cnty. Com’rs, 476 F.3d 1277, 1282
      (11th Cir. 2007)]. I find that the circumstances presented do not
      warrant an extension of time to serve under Rule 4(m) [of the Federal
      Rules of Civil Procedure].

Order etc.. 2011 WL 5419068 at 5. We find no abuse of discretion in the District

Court’s denial of an extension of time to serve.

      AFFIRMED.

                                          3